Case 18-70870-JAD          Doc 39   Filed 04/03/19 Entered 04/03/19 13:28:03           Desc Main
                                    Document     Page 1 of 3

                      IN THE UNITED STATES BANKRUPTCY COURT
                     FOR THE WESTERN DISTRICT OF PENNSYLVANIA


IN RE:                                                )      Bankruptcy No.: 18-70870-JAD
                                                      )
LARRY FREDERICK AND                                   )      Chapter 11
SHARON FREDERICK,                                     )
                                                      )
                Debtors.                              )

                              ENTRY OF APPEARANCE AND
                            REQUEST FOR SERVICE OF PAPERS

         Please enter the appearance of J. Michael Baggett and McCann Garland Ridall & Burke

on behalf of Creditor Donald Welk and Stonehurst Farm, Inc. pursuant §1109(b) of Title 11 of

the United States Code, 11 U.S.C. §§ 101, et seq. (the “Bankruptcy Code”) and Fed.R.Bankr.P.

9010(b). Counsel hereby requests, pursuant to Fed.R.Bankr.P. 2002, 3017 and 9007 and §§342

and 1109(b) of the Bankruptcy Code, that copies of all notices and pleadings given or filed in this

case be given and served upon them at the following address and telephone number:

                                   J. Michael Baggett, Esquire
                                 McCann Garland Ridall & Burke
                                  11 Stanwix Street, Suite 1030
                                      Pittsburgh, PA 15222
                                  (412) 566-1818 – Telephone
                                   (412) 566-1817 – Facsimile
                                       baggettmj@aol.com
                                    jmbaggett@mgrblaw.com

         Please take further notice that pursuant to §1109(b) of the Bankruptcy Code, the

foregoing demand includes not only the notices and papers referred to in the Federal Rules of

Bankruptcy Procedure specified above, but also includes, without limitation, any notice,

application, complaint, demand, motion, petition, pleading or request, whether formal or

informal, written or oral, and whether transmitted or conveyed by mail, delivery, telephone,



0419
Case 18-70870-JAD        Doc 39    Filed 04/03/19 Entered 04/03/19 13:28:03             Desc Main
                                   Document     Page 2 of 3




telecopy, telegraph, telex, or otherwise filed or made with regard to the referenced case and all

proceedings therein.

Dated: April 3, 2019                  McCANN, GARLAND, RIDALL & BURKE


                                      By: /s/ J. Michael Baggett
                                         J. MICHAEL BAGGETT, ESQUIRE
                                         Pa. I.D. #30651

                                          Suite 1030
                                          11 Stanwix Street
                                          Pittsburgh, PA 15222
                                          (412) 566-1818 - telephone
                                          (412) 566-1817 - facsimile
                                          BAGGETTMJ@aol.com – email




0419                                             2
Case 18-70870-JAD        Doc 39     Filed 04/03/19 Entered 04/03/19 13:28:03          Desc Main
                                    Document     Page 3 of 3




                                  CERTIFICATE OF SERVICE

       The undersigned does hereby certify that a true and correct copy of the foregoing Entry of

Appearance and Request for Service of Papers was served upon all persons currently receiving

electronic notice via this Court’s CM/ECF system and upon the following persons via electronic

mail, on this 3rd day of April, 2019.

       Robert O. Lampl, Esquire                     Larry E. Wahlquist, Esquire
       Robert O. Lampl Law Office                   on behalf of the U.S. Trustee
       Benedum Trees Building                       1001 Liberty Avenue
       223 Fourth Avenue, 4th Floor                 Suite 970
       Pittsburgh, PA 15222                         Pittsburgh, PA 15222
       E-mail: rol@lampllaw.com                     E-mail: larry.e.wahlquist@usdoj.gov


                                        McCANN, GARLAND, RIDALL & BURKE


                                        By: /s/ J. Michael Baggett
                                           J. MICHAEL BAGGETT, ESQUIRE




0419                                           3
